                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARVIN OWENS,                                   )
                                                )
               Plaintiff,                       )    Case no. 1:20-cv-01312
                                                )
    v.                                          )    Honorable: Sara L. Ellis
                                                )
NEWREZ, LLC, d/b/a Shellpoint Mortgage          )
Servicing, as servicing agent for Federal       )
Home Loan Mortgage Corporation, and             )
ANSELMO LINDBERG & ASSOCIATES                   )
LLC,                                            )
                Defendants.


     SHELLPOINT MORTGAGE SERVICING'S UNOPPOSED MOTION FOR AN
      EXTENSION OF TIME TO ANSWER, MOVE, OR OTHERWISE PLEAD IN
                 RESPONSE TO PLAINTIFF'S COMPLAINT

         Pursuant to Fed. R. Civ. P. 6(b)(1)(A), defendant NewRez LLC d/b/a Shellpoint

Mortgage Servicing respectfully requests the court grant it a 30 day extension of time, until April

16, 2020, to answer, move, or otherwise plead in response to the complaint filed by plaintiff

Marvin Owens (Doc. No. 1). In support of its motion, Shellpoint states as follows:

         1.    Shellpoint was served with a copy of Mr. Owens' summons and complaint on

February 25, 2020.

         2.    Shellpoint's deadline to answer, move or otherwise plead in response to Mr.

Owens' complaint is March 17, 2020.

         3.    Shellpoint seeks an additional 30 days, until April 16, 2020, to answer, move, or

otherwise plead in response to Mr. Owens' complaint.

         4.    Undersigned counsel was recently retained. The requested extension will allow

Shellpoint, as well as its counsel, to continue collecting information regarding Mr. Owens'

allegations, evaluate the issues involved, and determine how to respond to the complaint.
Shellpoint and Mr. Owens' counsel are also engaged in settlement discussions and hope to

resolve this matter shortly.

         5.    Shellpoint brings this motion in the interest of justice and not for the purpose of

undue delay. No party will be prejudiced by the requested extension given the early stage of

these proceedings.

         6.    This is Shellpoint's first request for an extension of time.

         7.    Undersigned counsel spoke to Mr. Owens' counsel as well as defendant Anselmo

Lindberg & Associates LLC. No party objects to the requested extension.

         For the foregoing reasons, defendant NewRez LLC d/b/a Shellpoint Mortgage Servicing

respectfully requests the court grant it until April 16, 2020, to answer, move, or otherwise plead

in response to Mr. Owens' complaint.

DATED: March 12, 2020                                 Respectfully submitted,


                                                      By: /s/ Erin E. Edwards
                                                      Rebekah A. Carpenter (ARDC #6305616)
                                                      Erin E. Edwards (ARDC #6308945)
                                                      AKERMAN LLP
                                                      71 South Wacker Drive, 46th Floor
                                                      Chicago, IL 60606
                                                      (312) 634-5731 Telephone
                                                      (312) 424-1931 Facsimile
                                                      rebekah.carpenter@akerman.com
                                                      erin.edwards@akerman.com

                                                      Attorneys for Defendant NewRez LLC d/b/a
                                                      Shellpoint Mortgage Servicing




                                                  2
52307514;1
                                  CERTIFICATE OF SERVICE

         A copy of the foregoing was filed electronically on March 12, 2020. Notice of this filing

will be sent to all parties by operation of the Court's electronic filing system.



                                                       By: /s/ Erin E. Edwards
                                                       Erin E. Edwards




                                                   3
52307514;1
